DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 1 of 14



                                                 BENDAU & BENDAU PLLC
                                             1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                 Christopher J. Bendau (AZ Bar No. 032981)
                                             2   P.O. Box 97066
                                                 Phoenix, Arizona 85060
                                             3   Telephone: (480) 382-5176
                                                 Fax: (480) 304-3805
                                             4   Email: cliffordbendau@bendaulaw.com
                                                        chris@bendaulaw.com
                                             5   Attorneys for Plaintiff
                                             6
                                                                         UNITED STATES DISTRICT COURT
                                             7
                                                                                DISTRICT OF ARIZONA
                                             8
                                             9    Ryan Ippolito,                               No. ____________________________
                                            10                         Plaintiff,
                                                                                               VERIFIED COMPLAINT
                                            11    v.
 BENDAU & BENDAU PLLC




                                            12    Allstate Security Patrol, LLC, an
                                                  Arizona Limited Liability Company;
                        Phoenix, AZ 85060




                                            13    Philip Capozzi and Linda Capozzi, a
                         P.O. Box 97066




                                                  Married Couple,
                                            14
                                                                       Defendant.
                                            15
                                            16
                                            17         Plaintiff, Ryan Ippolito (“Plaintiff”), sues the Defendants, Allstate Security Patrol,

                                            18   LLC, Philip Capozzi and Linda Capozzi (collectively, “Defendants”) and alleges as
                                            19   follows:
                                            20
                                                                            PRELIMINARY STATEMENT
                                            21
                                                       1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                            22
                                            23   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                            24   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                            25
                                                 and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            26
                                            27
                                            28
                                                                                             -1-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 2 of 14




                                                        2.     The FLSA was enacted “to protect all covered workers from substandard
                                             1
                                             2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                             3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                             4
                                                 minimum wage of pay for all time spent working during their regular 40-hour
                                             5
                                                 workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                             6
                                             7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                             8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                             9
                                                        3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                            10
                                                 the State of Arizona.
                                            11
 BENDAU & BENDAU PLLC




                                            12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                        Phoenix, AZ 85060




                                            13   payment of wages within the State of Arizona.
                         P.O. Box 97066




                                            14
                                                                               JURISDICTION AND VENUE
                                            15
                                                        5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                            16
                                            17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                            18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                            19
                                                 1367 because the state law claims asserted herein are so related to claims in this action
                                            20
                                                 over which this Court has subject matter jurisdiction that they form part of the same case
                                            21
                                            22   or controversy under Article III of the United States Constitution.

                                            23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            24
                                                 acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                            25
                                                 Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            26
                                            27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                            28
                                                                                               -2-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 3 of 14




                                                                                          PARTIES
                                             1
                                             2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                             3   Arizona, and is a former employee of Defendants.
                                             4
                                                        8.     At all material times, Defendant Allstate Security Patrol, LLC was a limited
                                             5
                                                 liability company duly licensed to transact business in the State of Arizona. At all
                                             6
                                             7   material times, Defendant Allstate Security Patrol, LLC does business, has offices, and/or
                                             8   maintains agents for the transaction of its customary business in Maricopa County,
                                             9
                                                 Arizona.
                                            10
                                                        9.     Defendant Allstate Security Patrol, LLC is an Arizona limited liability,
                                            11
 BENDAU & BENDAU PLLC




                                            12   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                        Phoenix, AZ 85060




                                            13   employer as defined by 29 U.S.C. § 203(d).
                         P.O. Box 97066




                                            14
                                                        10.    Under the FLSA, Defendant Allstate Security Patrol, LLC is an employer.
                                            15
                                                 The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            16
                                            17   of an employer in relation to an employee. At all relevant times, Defendant Allstate

                                            18   Security Patrol, LLC had the authority to hire and fire employees, supervised and
                                            19
                                                 controlled work schedules or the conditions of employment, determined the rate and
                                            20
                                                 method of payment, and maintained employment records in connection with Plaintiff’s
                                            21
                                            22   employment with Defendants. As a person who acted in the interest of Defendants in

                                            23   relation to the company’s employees, Defendant Allstate Security Patrol, LLC is subject
                                            24
                                                 to liability under the FLSA.
                                            25
                                                        11.    Defendants Philip Capozzi and Linda Capozzi are, upon information and
                                            26
                                            27   belief, husband and wife. They have caused events to take place giving rise to the claims

                                            28
                                                                                              -3-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 4 of 14




                                                 in this Complaint as to which their marital community is fully liable. Philip Capozzi and
                                             1
                                             2   Jane Doe Capozzi are owners of Allstate Security Patrol, LLC and were at all relevant
                                             3   times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                             4
                                                        12.    Under the FLSA, Defendants Philip Capozzi and Linda Capozzi are
                                             5
                                                 employers. The FLSA defines “employer” as any individual who acts directly or
                                             6
                                             7   indirectly in the interest of an employer in relation to an employee. Philip Capozzi and
                                             8   Linda Capozzi are owners of Defendant Allstate Security Patrol, LLC. At all relevant
                                             9
                                                 times, they had the authority to hire and fire employees, supervised and controlled work
                                            10
                                                 schedules or the conditions of employment, determined the rate and method of payment,
                                            11
 BENDAU & BENDAU PLLC




                                            12   and maintained employment records in connection with Plaintiff’s employment with
                        Phoenix, AZ 85060




                                            13   Defendants. As persons who acted in the interest of Defendants in relation to the
                         P.O. Box 97066




                                            14
                                                 company’s employees, Philip Capozzi and Linda Capozzi are subject to individual
                                            15
                                                 liability under the FLSA.
                                            16
                                            17          13.    Plaintiff is further informed, believes, and therefore alleges that each of the

                                            18   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            19
                                                 Defendants, as alleged herein.
                                            20
                                                        14.    Defendants, and each of them, are sued in both their individual and
                                            21
                                            22   corporate capacities.

                                            23          15.    Defendants are jointly and severally liable for the injuries and damages
                                            24
                                                 sustained by Plaintiff.
                                            25
                                            26
                                            27
                                            28
                                                                                              -4-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 5 of 14




                                                        16.    At all relevant times, Plaintiff was an “employee” of Defendants Allstate
                                             1
                                             2   Security Patrol, LLC and Philip Capozzi and Linda Capozzi as defined by the FLSA, 29
                                             3   U.S.C. § 201, et seq.
                                             4
                                                        17.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                             5
                                                 Defendants Allstate Security Patrol, LLC and Philip Capozzi and Linda Capozzi.
                                             6
                                             7          18.    At all relevant times, Defendants Allstate Security Patrol, LLC and Philip
                                             8   Capozzi and Linda Capozzi were and continue to be “employers” as defined by the
                                             9
                                                 FLSA, 29 U.S.C. § 201, et seq.
                                            10
                                                        19.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            11
 BENDAU & BENDAU PLLC




                                            12   Defendants Allstate Security Patrol, LLC and Philip Capozzi and Linda Capozzi.
                        Phoenix, AZ 85060




                                            13          20.    At all relevant times, Plaintiff was an “employee” of Defendants Allstate
                         P.O. Box 97066




                                            14
                                                 Security Patrol, LLC and Philip Capozzi and Linda Capozzi as defined by the Arizona
                                            15
                                                 A.R.S. § 23-350, et seq.
                                            16
                                            17          21.    At all relevant times, Defendants Allstate Security Patrol, LLC and Philip

                                            18   Capozzi and Linda Capozzi were and continue to be “employers” as defined by A.R.S. §
                                            19
                                                 23-350.
                                            20
                                                        22.    At all relevant times, Plaintiff was an “employee” of Defendants Allstate
                                            21
                                            22   Security Patrol, LLC and Philip Capozzi and Linda Capozzi as defined by A.R.S. § 23-

                                            23   362.
                                            24
                                                        23.    At all relevant times, Defendants Allstate Security Patrol, LLC and Philip
                                            25
                                                 Capozzi and Linda Capozzi were and continue to be “employers” as defined by A.R.S. §
                                            26
                                            27   23-362.

                                            28
                                                                                             -5-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 6 of 14




                                                        24.    Defendants Allstate Security Patrol, LLC and Philip Capozzi and Linda
                                             1
                                             2   Capozzi individually and/or through an enterprise or agent, directed and exercised control
                                             3   over Plaintiff’s work and wages at all relevant times.
                                             4
                                                        25.    Plaintiff, in his work for Defendants Allstate Security Patrol, LLC and
                                             5
                                                 Philip Capozzi and Linda Capozzi, was employed by an enterprise engaged in commerce
                                             6
                                             7   that had annual gross sales of at least $500,000.
                                             8          26.    At all relevant times, Plaintiff, in his work for Defendants Allstate Security
                                             9
                                                 Patrol, LLC and Philip Capozzi and Linda Capozzi, was engaged in commerce or the
                                            10
                                                 production of goods for commerce.
                                            11
 BENDAU & BENDAU PLLC




                                            12          27.    At all relevant times, Plaintiff, in his work for Defendants Allstate Security
                        Phoenix, AZ 85060




                                            13   Patrol, LLC and Philip Capozzi and Linda Capozzi, was engaged in interstate commerce.
                         P.O. Box 97066




                                            14
                                                        28.    Plaintiff, in his work for Defendants Allstate Security Patrol, LLC and
                                            15
                                                 Philip Capozzi and Linda Capozzi, regularly handled goods produced or transported in
                                            16
                                            17   interstate commerce.

                                            18                                 NATURE OF THE CLAIM
                                            19
                                                        29.    Defendants own and/or operate as Allstate Security Patrol, an enterprise
                                            20
                                                 located in Maricopa County, Arizona.
                                            21
                                            22          30.    Plaintiff was hired by as a security guard in or around May 24, 2021 and

                                            23   worked for Defendants until approximately May 27, 2021.
                                            24
                                                        31.    Defendants, in their sole discretion, agreed to pay Plaintiff $15.00 per hour
                                            25
                                                 for all hours he worked.
                                            26
                                            27
                                            28
                                                                                             -6-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 7 of 14




                                                       32.    Plaintiff performed approximately 20 hours of work for Defendants before
                                             1
                                             2   being fired by Defendants.
                                             3         33.    Despite performing multiple shifts of work totaling approximately 20 hours
                                             4
                                                 for Defendants, Defendants did not pay Plaintiff any wages whatsoever for the work he
                                             5
                                                 performed.
                                             6
                                             7         34.    Plaintiff contacted Defendants after they terminated his employment to
                                             8   inquire about his paycheck and was advised that they would not pay his paycheck due to
                                             9
                                                 a $250 phone repair.
                                            10
                                                       35.    As a result of Defendants’ having willfully and improperly failed to
                                            11
 BENDAU & BENDAU PLLC




                                            12   compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                        Phoenix, AZ 85060




                                            13   Defendants, Defendants failed to pay the applicable minimum wage to Plaintiff.
                         P.O. Box 97066




                                            14
                                                       36.    As a result of Defendants’ having willfully and improperly failed to
                                            15
                                                 compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                                            16
                                            17   Defendants, Defendants violated 29 U.S.C. § 206(a).

                                            18         37.    As a result of Defendants’ having willfully and improperly failed to
                                            19
                                                 compensate Plaintiff any wage whatsoever for any of the hours Plaintiff worked for
                                            20
                                                 Defendants, Defendants have violated the AMWA, A.R.S. § 23-363.
                                            21
                                            22         38.    Defendants have and continue to violate the FLSA by not paying Plaintiff

                                            23   the full applicable minimum wage for all hours worked during his regular workweeks.
                                            24
                                                       39.    Defendants have and continue to violate the AMWA by not paying Plaintiff
                                            25
                                                 the full applicable minimum wage for all hours worked during his regular workweeks.
                                            26
                                            27
                                            28
                                                                                           -7-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 8 of 14




                                                        40.    Defendants have and continue to violate the AWA by not paying Plaintiff
                                             1
                                             2   wages owed for all hours worked during his regular workweeks.
                                             3          41.    Plaintiff is a covered employee within the meaning of the FLSA.
                                             4
                                                        42.    Plaintiff is a covered employee within the meaning of the AMWA.
                                             5
                                                        43.    Plaintiff is a covered employee within the meaning of the AWA.
                                             6
                                             7          44.    Plaintiff was a non-exempt employee.
                                             8          45.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                             9
                                                 of his rights under the FLSA.
                                            10
                                                        46.    Defendants individually and/or through an enterprise or agent, directed and
                                            11
 BENDAU & BENDAU PLLC




                                            12   exercised control over Plaintiff’s work and wages at all relevant times.
                        Phoenix, AZ 85060




                                            13          47.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                         P.O. Box 97066




                                            14
                                                 from Defendants compensation for unpaid wages, an additional amount equal amount as
                                            15
                                                 liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            16
                                            17   29 U.S.C. § 216(b).

                                            18          48.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            19
                                                 from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            20
                                                 unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            21
                                            22   this action under A.R.S § 23-363.

                                            23          49.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            24
                                                 from Defendants compensation for her unpaid wages at an hourly rate, to be proven at
                                            25
                                                 trial, in an amount that is treble the amount of her unpaid wages, plus interest thereon,
                                            26
                                            27   and her costs incurred under A.R.S. § 23-355.

                                            28
                                                                                              -8-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 9 of 14




                                                                        COUNT ONE: FAIR LABOR STANDARDS ACT
                                             1
                                                                           FAILURE TO PAY MINIMUM WAGE
                                             2
                                                        50.         Plaintiff realleges and incorporates by reference all allegations in all
                                             3
                                             4   preceding paragraphs.

                                             5          51.         Defendants willfully and improperly failed to compensate Plaintiff any
                                             6
                                                 wage whatsoever for any of the hours Plaintiff worked for Defendants.
                                             7
                                                        52.         As a result, Defendants failed to pay the applicable minimum wage to
                                             8
                                             9   Plaintiff.

                                            10          53.         Defendants’ practice of willfully and improperly failing to compensate
                                            11
 BENDAU & BENDAU PLLC




                                                 Plaintiff any wage whatsoever for any of the hours Plaintiff worked for Defendants
                                            12
                                                 violated the FLSA, 29 U.S.C. § 206(a).
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14          54.         Plaintiff is therefore entitled to compensation for the full applicable

                                            15   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            16
                                                 liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            17
                                                        WHEREFORE, Plaintiff, Ryan Ippolito, respectfully requests that this Court
                                            18
                                            19   grant the following relief in Plaintiff’s favor, and against Defendants:

                                            20          A.          For the Court to declare and find that the Defendant committed one of more
                                            21                      of the following acts:
                                            22
                                                               i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            23
                                            24                             206(a), by failing to pay proper minimum wages;

                                            25                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            26                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            27
                                            28
                                                                                                   -9-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 10 of 14




                                                        B.     For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                             1
                                             2                 determined at trial;
                                             3          C.     For the Court to award compensatory damages, including liquidated
                                             4
                                                               damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                             5
                                                        D.     For the Court to award prejudgment and post-judgment interest;
                                             6
                                             7          E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                             8                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                             9
                                                               forth herein;
                                            10
                                                        F.     Such other relief as this Court shall deem just and proper.
                                            11
 BENDAU & BENDAU PLLC




                                            12                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                      FAILURE TO PAY MINIMUM WAGE
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14          55.    Plaintiff realleges and incorporates by reference all allegations in all

                                            15   preceding paragraphs.
                                            16
                                                        56.    Defendants willfully and improperly failed to compensate Plaintiff any
                                            17
                                                 wage whatsoever for any of the hours Plaintiff worked for Defendants.
                                            18
                                            19          57.    As a result, Defendants failed to pay the applicable minimum wage to

                                            20   Plaintiff.
                                            21          58.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            22
                                                 required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                            23
                                            24          59.    Plaintiff is therefore entitled to compensation for the full applicable

                                            25   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            26   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            27
                                            28
                                                                                             -10-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 11 of 14




                                                        WHEREFORE, Plaintiff, Ryan Ippolito, respectfully requests that this Court
                                             1
                                             2   grant the following relief in Plaintiff’s favor, and against Defendants:
                                             3          A.          For the Court to declare and find that the Defendants committed one of
                                             4
                                                                    more of the following acts:
                                             5
                                                               i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                             6
                                             7                             363, by failing to pay proper minimum wages;
                                             8                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                             9
                                                                           § 23-363 by willfully failing to pay proper minimum wages;
                                            10
                                                        B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            11
 BENDAU & BENDAU PLLC




                                            12                      determined at trial;
                        Phoenix, AZ 85060




                                            13          C.          For the Court to award compensatory damages, including liquidated
                         P.O. Box 97066




                                            14
                                                                    damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                            15
                                                        D.          For the Court to award prejudgment and post-judgment interest;
                                            16
                                            17          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                            18                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            19
                                                                    herein;
                                            20
                                                        F.          Such other relief as this Court shall deem just and proper.
                                            21
                                            22                                COUNT THREE: ARIZONA WAGE ACT
                                                                                FAILURE TO PAY WAGES OWED
                                            23
                                            24          60.         Plaintiff realleges and incorporates by reference all allegations in all

                                            25   preceding paragraphs.
                                            26
                                            27
                                            28
                                                                                                  -11-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 12 of 14




                                                        61.    Defendants willfully and improperly failed to compensate Plaintiff any
                                             1
                                             2   wage whatsoever for any of the hours Plaintiff worked for Defendants.
                                             3          62.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                             4
                                                 performed violates the AWA, A.R.S. § 23-351.
                                             5
                                                        63.    Plaintiff is therefore entitled to compensation for the full applicable
                                             6
                                             7   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                             8   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                             9
                                                        WHEREFORE, Plaintiff, Ryan Ippolito, individually, respectfully requests that
                                            10
                                                 this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            11
 BENDAU & BENDAU PLLC




                                            12          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                        Phoenix, AZ 85060




                                            13                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
                         P.O. Box 97066




                                            14
                                                        B.     For the Court to award compensatory damages, including treble the amount
                                            15
                                                               of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                            16
                                            17                 at trial;

                                            18          C.     For the Court to award prejudgment and post-judgment interest;
                                            19
                                                        D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                            20
                                                        E.     Such other relief as this Court shall deem just and proper.
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                             -12-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                 Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 13 of 14




                                                                              JURY TRIAL DEMAND
                                             1
                                             2       Plaintiff hereby demands a trial by jury on all issues so triable.
                                             3       RESPECTFULLY SUBMITTED this 22nd Day of July, 2021.
                                             4
                                                                                         BENDAU & BENDAU PLLC
                                             5
                                                                                                 By: /s/ Christopher J. Bendau
                                             6
                                                                                                 Clifford P. Bendau, II
                                             7                                                   Christopher J. Bendau
                                                                                                 Attorneys for Plaintiff
                                             8
                                             9
                                            10
                                            11
 BENDAU & BENDAU PLLC




                                            12
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                          -13-
                                            29
                                            30
DocuSign Envelope ID: 3F426EF0-76D9-4699-8892-E0F7D62D0400
                                                  Case 2:21-cv-01274-GMS Document 1 Filed 07/23/21 Page 14 of 14



                                                                                     VERIFICATION
                                             1
                                                        Plaintiff, Ryan Ippolito, declares under penalty of perjury that he has read the
                                             2
                                             3   foregoing Verified Complaint and is familiar with the contents thereof. The matters
                                             4   asserted therein are true and based on his personal knowledge, except as to those matters
                                             5
                                                 stated upon information and believe, and, as to those matters, he believes them to be true.
                                             6
                                             7
                                             8
                                                                                                    Ryan Ippolito
                                             9
                                            10
                                            11
 BENDAU & BENDAU PLLC




                                            12
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                             -14-
                                            29
                                            30
